Citation Nr: 0116214	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  94-36 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.  The veteran's claims 
file was subsequently transferred to the Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.

The Board notes that at the April 2001 hearing held before 
the undersigned, the veteran provided testimony on the issue 
of entitlement to an increased evaluation for his service-
connected bilateral foot disability.  The veteran was 
informed at that hearing that from a preliminary review of 
the record, it did not appear that this issue was in 
appellate status, but that testimony could be entered into 
the record on that matter.  Upon further review of the 
record, the Board finds that the issue is not before the 
Board at this time.  As it does appear that the veteran 
wishes to file a claim for an increased rating, his 
statements at the hearing regarding this issue are referred 
to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Specifically, the 
Board has determined that there has not been full compliance 
with the duty to assist provisions of this new law as set 
forth in the discussion below.

First, the Board observes that the veteran has stated that he 
has been diagnosed as having from PTSD from two 
psychologists, and, further, that both of them have related 
this disorder to his Vietnam experiences.  In this regard, 
the Board notes that in September 1992, the veteran completed 
Authorization for Release of Information forms for these two 
therapists, i.e.,  Dr. George C. Demos, Ph.D., a clinical 
psychologist at Human Growth and Development Center, a 
private health care facility, and Michael Connor, Ph.D., a 
clinical psychologist in private practice, including 
addresses and dates of treatment.  However, a thorough review 
of the veteran's claims file does not reveal any evidence 
that the M&ROC ever sent requests to these psychologists for 
copies of their medical records concerning treatment provided 
to the veteran.  Although it is not clear why this was not 
done, the Board observes that in subsequent correspondence 
from the M&ROC, it was emphasized that, since the veteran's 
claim was not well grounded, the M&ROC was bound by the 
holding of Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that VA could not assist 
in the development of a claim that was not well grounded.  In 
this regard, the Board notes that, as noted above, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton.  Therefore, a remand to 
request the records from these two sources is now required in 
order to comply with the VCAA.

Second, the veteran's claims file includes a disability 
decision from the Social Security Administration (SSA), dated 
in July 1992, which granted the veteran SSA disability 
benefits due to his psychiatric disorders.  Specifically, the 
SSA hearing officer made a finding that "The medical 
evidence established that the claimant has severe depression, 
post-traumatic [stress] disorder and alcohol abuse."  This 
finding was based, in part, on the testimony of Dr. Connor, 
who reportedly reviewed the documentary psychiatric record, 
including a full psychiatric report by Dr. Demos, and who 
observed the veteran during his testimony.  However, the 
actual findings and reports of Dr. Demos and Dr. Connor are 
not of record, and none of the 30 exhibits considered by the 
SSA, including several medical and psychiatric reports, has 
been associated with the veteran's claims file.  Under 38 
U.S.C.A. § 5107(a) (1991), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Board notes that it has been resolved in 
various cases, essentially, that although SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak, supra; Masors 
v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 
2 Vet. App. 444 (1992).  As these SSA records, particularly 
the medical records, directly concern the veteran's 
psychiatric problems, they would potentially be of use in 
evaluating the veteran's claim for service connection for 
PTSD, and must also be requested. 

Third, the veteran claims that he was engaged in combat with 
the enemy, as indicated by both his hearing testimony as well 
as various statements sent to VA in support of his claim.  In 
this regard, the Board notes that the M&ROC has concluded 
that the veteran was not engaged in combat, based in large 
measure on the fact that the veteran's DD Form 214, Armed 
Forces of the United States Report of Transfer or Discharge, 
does not reflect that the veteran received any decorations or 
medals which indicate involvement in combat.  However, the 
Board notes that the veteran's DD Form 214 also contains 
information which, while not confirming the veteran's 
allegations of combat, are at least consistent with his 
claim.  For example, the veteran's military occupational 
specialty (MOS) was listed as "mortar," while his last duty 
assignment was indicated to have been with the HMD, 1st 
Battalion, 18th Infantry, 1st Infantry Division.  While these 
notations do not rule in or rule out a combat role, they 
indicate that further development is warranted.  Therefore, 
the Board finds that the veteran's complete official military 
personnel file (DA 201 File), to include his Department of 
the Army file 20 (DA 20), should be procured in order to 
further investigate the nature of the veteran's Vietnam 
service.  Any other appropriate development in this regard 
should also be accomplished by the M&ROC to include 
contacting U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) or scheduling the veteran for a VA 
examination.  In this regard, it appears from the transcript 
of the April 2001 hearing that the veteran may not be willing 
to appear for VA examination, if deemed necessary.  If it is 
determined by the M&ROC that an examination is in order, the 
veteran should be contacted to determine his willingness to 
report.

Fourth, the Board notes that in October 1994, the M&ROC 
received a copy of a decision by the California Department of 
Social Services, dated in June 1994, which granted the 
veteran's claim for In-Home Supportive Services.  However, to 
date it does not appear that the M&ROC has reviewed this 
document or issued a supplemental statement of the case 
(SSOC) which takes this evidence into account.  On remand, 
the M&ROC should evaluate this evidence.

Finally, in reviewing the record, the Board observes that the 
veteran has recently submitted additional evidence in support 
of his claims directly to the Board, consisting of a bound 
packet of several documents, including argument, copies of 
medical records, and copies of correspondence from both VA 
and the veteran.  The Board further notes that this evidence 
was date-stamped as having been received by the Board in 
February 2001, within 90 days following the mailing of notice 
to the appellant that his appeal had been certified and 
transferred to the Board.  On remand, M&ROC should review 
this additional evidence, and issue an SSOC to the veteran 
which includes a summary of this evidence.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the M&ROC 
for the following actions:

1.  After obtaining any necessary 
authorizations, the M&ROC should contact 
both George C. Demos, Ph.D., and Michael 
Connor, Ph.D., and request that they 
provide copies of all records of 
psychiatric treatment provided to the 
veteran.  Of particular note would be any 
records showing diagnoses of, or 
treatment for, PTSD.  Any such records 
received should be associated with the 
veteran's claims file.  If the search for 
the records from either source has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims file.

2.  The M&ROC should also contact the 
U.S. Social Security Administration and 
request that this agency forward copies 
of all records relied upon in making its 
July 1992 decision that the veteran was 
entitled to SSA disability benefits.  
Again, any such records received should 
be associated with the veteran's claims 
file.  If the search for these SSA 
records has negative results, a statement 
to that effect should be placed in the 
veteran's claims file.

3.  All appropriate development should be 
undertaken to verify the veteran's 
stressors as they relate to his PTSD 
claim.  The M&ROC should contact the 
National Personnel Records Center (NPRC), 
and/or any other source deemed 
appropriate, and request that they 
provide a full copy of the veteran's 
official military personnel file (DA 201 
File).  A copy of this file should be 
associated with the veteran's claims 
file.  If the search for this file has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims file.  

If the veteran's official military 
personnel file does not contain evidence 
indicating that the veteran engaged in 
combat, the M&ROC should attempt stressor 
verification through alternate official 
sources to include the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  In this regard, the 
veteran's statements (or the RO's summary 
of the pertinent information contained 
therein) including those made by the 
veteran at his April 2001 hearing, copies 
of the veteran's service personnel 
records, and a copy of his record of 
service (DD Form-214) should be forwarded 
to USASCRUR.  Following receipt of the 
report from USASCRUR, the RO should 
determine which, if any, of the alleged 
stressors were verified and determine 
whether any other additional development 
of the record is necessary to include the 
scheduling of an examination, if deemed 
necessary, and the veteran indicates his 
willingness to report for such.  

4.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the M&ROC should 
review the case and assure that all 
indicated actions are complete.  The 
M&ROC should next readjudicate the issue 
of the veteran's entitlement to service 
connection for PTSD, with full 
consideration given to the newly-
submitted evidence from the California 
Department of Social Services, the bound 
packet of evidence recently submitted by 
the veteran, and any new evidence 
received pursuant to this remand.  If the 
veteran's DA Form 201 File or any other 
related military documentation is 
received by the M&ROC, their analysis 
should also include a new determination 
of whether the evidence indicates that 
the veteran engaged in combat with the 
enemy.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


